


110 HR 1969 IH: Montgomery G.I. Bill Improvement Act

U.S. House of Representatives
2007-04-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1969
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2007
			Mr. Terry introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To exempt from payment of individual contributions under
		  the Montgomery GI Bill enlisted members of the Armed Forces in pay grade E–5 or
		  below and to provide an opportunity for members of the Armed Forces serving on
		  active duty to withdraw an election not to enroll in education benefits under
		  the Montgomery GI Bill.
	
	
		1.Short titleThis Act may be cited as the
			 Montgomery G.I. Bill Improvement Act
			 of 2007.
		2.Exemption from
			 payment of individual contributions under Montgomery GI Bill of certain
			 enlisted members of the Armed ForcesSection 3011(b) of title 38, United States
			 Code, is amended—
			(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
			(2)by adding at the
			 end the following new paragraph:
				
					(4)In the case of an individual covered by
				paragraph (1) who is an enlisted member of the Armed Forces in pay grade E–5 or
				below, the basic pay of the individual shall not be reduced under paragraph
				(1).
					.
			3.Opportunity for
			 individuals who serve as active duty members of the Armed Forces to withdraw
			 election not to enroll in Montgomery GI bill
			(a)In
			 generalSection 3018 of title
			 38, United States Code, is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsection (d) and (e), respectively;
				(2)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)(1)Notwithstanding any
				other provision of this chapter, during the one-year period beginning on the
				date of the enactment of this subsection, an individual who is serving on
				active duty as a member of the Armed Forces on the date of the enactment of
				this subsection shall have the opportunity, on such form as the Secretary of
				Defense shall prescribe, to withdraw an election under section 3011(c)(1) of
				this title not to receive education assistance under this chapter.
							(2)An individual described paragraph (1)
				who made an election under section 3011(c)(1) of this title and who—
								(A)while serving on active duty during
				the one-year period beginning on the date of the enactment of this subsection
				makes a withdrawal of such election;
								(B)continues to serve the period of
				service which such individual was obligated to serve;
								(C)serves the obligated period of service
				described in subparagraph (B) or before completing such obligated period of
				service is described by subsection (b)(3)(B); and
								(D)meets the requirements set forth in
				paragraphs (4) and (5) of subsection (b),
								is
				entitled to basic educational assistance under this
				chapter.;
				(3)in subsection (d),
			 as so redesignated, by inserting or (c)(2)(A) (other than an individual
			 covered by section 3011(b)(4) of this title)  after
			 (b)(1); and
				(4)in
			 subsection (e), as so redesignated, by inserting or (c)(2)(A)
			 after (b)(1).
				(b)Notification
			 requirementThe Secretary of
			 Defense shall provide to each individual who is serving on active duty as a
			 member of the Armed Forces on the date of the enactment of this subsection
			 notice of the opportunity to withdraw an election under section 3011(c)(1) of
			 title 38, United States Code, not to receive education assistance under chapter
			 30 of such title.
			(c)Conforming
			 amendmentsSuch title is further amended in sections
			 3013(c)(2)(A) and 3017(b)(1)(A), by striking 3018(c) and
			 inserting 3018(d).
			
